                           Case 18-12684-LSS            Doc 488       Filed 07/15/19        Page 1 of 9



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                             Debtors.                                §     (Jointly Administered)
                                                                     §
                                                                     §

                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                              FOR HEARING ON JULY 17, 2019 AT 11:00 A.M. (ET)

         ADJOURNED/RESOLVED MATTERS

         1.          Debtors’ Motion for Entry of Orders: (I) (A) Authorizing and Approving Bidding
                     Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets,
                     (B) Approving Procedures for Determining Cure Amounts for Executory Contracts and
                     Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection with
                     the Sale of Substantially All of the Debtors’ Assets and the Assumption and Assignment
                     of Executory Contracts and Unexpired Leases in Connection Therewith, (D) Scheduling a
                     Hearing on Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting
                     Related Relief; and (II) (A) Approving the Sale of Substantially All of the Debtors’
                     Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,
                     (B) Authorizing and Approving the Debtors’ Assumption and Assignment of Executory
                     Contracts and Unexpired Leases in Connection Therewith, and (C) Granting Related
                     Relief [D.I. 64; 12/6/18]

                     Related Documents:

                     A.     Order (A) Authorizing and Approving Bidding Procedures in Connection with the
                            Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                            Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                            (C) Approving the Form and Manner of Notices in Connection with the Sale of
                            Substantially All of the Debtors’ Assets and the Assumption and Assignment of
                            Executory Contracts and Unexpired Leases in Connection Therewith,
                            (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                            Assets, and (E) Granting Related Relief [D.I. 141; 1/9/19]

                     B.     Underground Storage, LLC’s Motion to Enforce Section 365(d)(3) [D.I. 154;
                            1/11/19]

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is 1000 Louisiana, Suite 1450, Houston TX 77002.

01:24700662.3
                     Case 18-12684-LSS        Doc 488     Filed 07/15/19    Page 2 of 9



                C.   Notice of (I) Solicitation of Initial Bids; (II) Bidding Procedures; (III) Auction;
                     (IV) Sale Hearing and (V) Related Relief and Dates [D.I. 159; 1/14/19]

                D.   Notice of (I) Debtors’ Request for Authority to Assume and Assign Certain
                     Executory Contracts and Unexpired Leases, and (II) Debtors’ Proposed Cure
                     Amounts [D.I. 161; 1/16/19]

                E.   Notice of Filing of Forms of Purchase Agreements [D.I. 163; 1/16/19]

                F.   Debtors’ Response to Underground Storage, LLC’s Motion to Enforce Section
                     365(d)(3) [D.I. 173; 1/29/19]

                G.   Declaration of James V. Scandola in Support of Debtors’ Response to
                     Underground Storage, LLC’s Motion to Enforce Section 365(d)(3) [D.I. 181;
                     1/30/19]

                H.   Underground Storage, LLC’s Reply in Support of Its Motion to Enforce Section
                     365(d)(3) [D.I. 182; 1/30/19]

                I.   Debtors’ Objections to the Declaration of Bruce E. Martin [D.I. 184; 1/31/19]

                J.   Order Resolving Underground Storage, LLC’s Motion to Enforce Section
                     365(d)(3) and the Debtors’ Objection Thereto [D.I. 204; 2/8/19]

                K.   Notice of Filing of Stipulation Regarding Cure Amount for the Lease Agreement
                     with Stevenson Lessors [D.I. 208; 2/12/19]

                L.   Notice of Filing of Form Escrow Agreement [D.I. 211; 2/14/19]

                M.   Notice of Filing of Proposed Order (A) Approving the Sale of Substantially All of
                     the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                     Other Interests, (B) Authorizing and Approving the Debtors’ Assumption and
                     Assignment of Executory Contracts and Unexpired Leases in Connection
                     Therewith, and (C) Granting Related Relief [D.I. 215; 2/15/19]

                N.   Affidavit of Publication [D.I. 226; 2/20/19]

                O.   Notice of (I) Revised Bid Deadline and (II) Rescheduled Date for Auction and
                     Sale Hearing [D.I. 239; 2/27/19]

                P.   Second Notice of (I) Debtors’ Request for Authority to Assume and Assign
                     Certain Executory Contracts and Unexpired Leases, and (II) Debtors’ Proposed
                     Cure Amounts [D.I. 272; 3/12/19]

                Q.   Notice of Revised Deadline for Debtors to Designate Baseline Bid(s) [D.I. 281;
                     3/18/19]

01:24700662.3

                                                      2
                      Case 18-12684-LSS        Doc 488     Filed 07/15/19     Page 3 of 9



                R.    Notice of Successful Bidder [D.I. 290; 3/27/19]

                S.    Notice of Filing of Revised Proposed Order (A) Approving the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                      Assumption and Assignment of Executory Contracts and Unexpired Leases in
                      Connection Therewith, and (C) Granting Related Relief [D.I. 307; 4/8/19]

                T.    Debtors’ Brief in Support of the Sale of Assets [D.I. 308; 4/8/19]

                U.    Declaration of Richard J. Shinder in Support of Sale [D.I. 309; 4/8/19]

                V.    Declaration of Dana A. Grams in Support of Sale [D.I. 311; 4/8/19]

                W.    Notice of Filing of Asset Purchase and Sale Agreement [D.I. 315; 4/9/19]

                X.    Declaration of Jaime M. Brodsky in Support of Order (A) Approving the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                      Assumption and Assignment of Executory Contracts and Unexpired Leases in
                      Connection Therewith, and (C) Granting Related Relief [D.I. 317; 4/9/19]

                Y.    Notice of Filing of Further Revised Proposed Order (A) Approving the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                      Assumption and Assignment of Executory Contracts and Unexpired Leases in
                      Connection Therewith, and (C) Granting Related Relief [D.I. 320; 4/10/19]

                Z.    Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and
                      Clear of All Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing
                      and Approving the Debtors’ Assumption and Assignment of Executory Contracts
                      and Unexpired Leases in Connection Therewith, and (C) Granting Related Relief
                      [D.I. 330; 4/11/19]

                AA.   [SEALED] Third Notice of (I) Debtors’ Request for Authority to Assume and
                      Assign Certain Executory Contracts and Unexpired Leases, and (II) Debtors’
                      Proposed Cure Amounts [D.I. 346; 4/19/19]

                BB.   [REDACTED] Third Notice of (I) Debtors’ Request for Authority to Assume and
                      Assign Certain Executory Contracts and Unexpired Leases, and (II) Debtors’
                      Proposed Cure Amounts [D.I. 347; 4/19/19]

                CC.   Notice of Filing of Stipulation Confirming Harris County Secured Tax Cure
                      Payment and Withdrawal of Claim [D.I. 409; 6/3/19]



01:24700662.3

                                                       3
                      Case 18-12684-LSS           Doc 488       Filed 07/15/19   Page 4 of 9



                DD.       Notice of Filing of Amended Stipulation Regarding Cure Amount for the Lease
                          Agreement with Stevenson Lessors [D.I. 410; 6/3/19]

                EE.       Notice of Filing of Stipulation Confirming San Jacinto College Secured Tax
                          Payment and Withdrawal of Claim [D.I. 422; 6/10/19]

                FF.       Notice of Filing of Stipulation Confirming Pasadena Independent School District
                          Secured Tax Payment and Withdrawal of Claim [D.I. 423; 6/10/19]

                Response Deadline:              February 12, 2019 at 4:00 p.m. (ET); Extended to February
                                                22, 2019 at 2:30 p.m. (ET) for Texas and U.S. Government
                                                Entities; Extended to March 27, 2019 for Riverstone Credit
                                                Partners, L.P.

                Supplemental Response Deadline:         March 26, 2019 at 4:00 p.m. (ET)

                Responses Received:

                GG.       Underground Storage, LLC’s Response to (I) Debtors’ Request for Authority to
                          Assume and Assign Certain Executory Contracts and Unexpired Leases and
                          (II) Debtors’ Proposed Cure Amounts [D.I. 209; 2/12/19]

                HH.       Objection of Harris County to Debtors’ Motion for Entry of Orders:
                          (I) (A) Authorizing and Approving Bidding Procedures in Connection with the
                          Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                          Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                          (C) Approving the Form and Manner of Notices in Connection with the Sale of
                          Substantially All of the Debtors’ Assets and the Assumption and Assignment of
                          Executory Contracts and Unexpired Leases in Connection Therewith,
                          (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                          Assets, and (E) Granting Related Relief; and (II) (A) Approving the Sale of
                          Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                          Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                          Assumption and Assignment of Executory Contracts and Unexpired Leases in
                          Connection Therewith, and (C) Granting Related Relief [D.I. 263; 3/11/19]

                Status:          This matter is resolved.

         2.     Debtors’ First Motion for an Order, Pursuant to 11 U.S.C. § 365 and Fed. R. Bankr. P.
                6006, Authorizing the Rejection of Executory Contracts Nunc Pro Tunc to the Proposed
                Rejection Date [D.I. 413; 6/5/19]

                Related Documents:

                A.        Certificate of No Objection [D.I. 447; 6/20/19]


01:24700662.3

                                                            4
                      Case 18-12684-LSS           Doc 488      Filed 07/15/19     Page 5 of 9



                B.        Certification of Counsel Regarding Corrected Order Granting Debtors’ First
                          Motion for an Order, Pursuant to 11 U.S.C. § 365 and Fed. R. Bankr. P. 6006,
                          Authorizing the Rejection of Executory Contracts Nunc Pro Tunc to the Proposed
                          Rejection Date [D.I. 452; 6/24/19]

                C.        Corrected Order Granting Debtors’ First Motion for an Order, Pursuant to 11
                          U.S.C. § 365 and Fed. R. Bankr. P. 6006, Authorizing the Rejection of Executory
                          Contracts Nunc Pro Tunc to the Proposed Rejection Date [D.I. 457; 6/25/19]

                Response Deadline:              June 19, 2019 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

         3.     Debtors’ Objection to Claim of ISFI Constructors LLC [D.I. 439; 6/14/19]

                Related Documents:

                A.        Motion to Shorten Notice and Limit Notice Regarding Cross-Motion of ISFI
                          Constructors LLC for Relief from Automatic Stay to Assert Counterclaim in State
                          Court Action [D.I. 472; 7/8/19]

                B.        Order Shortening Notice and Limiting Notice Regarding Cross-Motion of ISFI
                          Constructors LLC for Relief from Automatic Stay to Assert Counterclaim in State
                          Court Action [D.I. 474; 7/9/19]

                Response Deadline:              June 28, 2019 at 4:00 p.m. (ET); Extended to July 8, 2019
                                                for ISFI Constructors LLC

                Responses Received:

                C.        Response to Debtors’ Objection to Claim of ISFI Constructors LLC and Cross-
                          Motion for Relief from Automatic Stay to Assert Counterclaim in State Court
                          Action [D.I. 468; 7/8/19]

                Status:          This matter is adjourned.

         4.     Debtors’ Motion to Further Extend the Period Within Which the Debtors May Remove
                Certain Claims and Causes of Action [D.I. 453; 6/24/19]

                Related Documents:

                A.        Certificate of No Objection [D.I. 476; 7/9/19]



01:24700662.3

                                                           5
                      Case 18-12684-LSS           Doc 488      Filed 07/15/19     Page 6 of 9



                B.        Order Further Extending the Period Within Which the Debtors May Remove
                          Certain Actions [D.I. 479; 7/12/19]

                Response Deadline:              July 8, 2019 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

         MATTER WITH CERTIFICATION

         5.     Debtors’ First Omnibus (Non-Substantive) Objection to Claims Pursuant to Section
                502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-
                1 [D.I. 438; 6/14/19]

                Related Documents:

                A.        Certificate of No Objection [D.I. 465; 7/1/19]

                B.        Notice of Submission of Copies of Proofs of Claim [D.I. 466; 7/2/19]

                C.        Proposed Order

                Response Deadline:              June 28, 2019 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          A certificate of no objection was filed with the Court. No hearing is
                                 required unless the Court has questions or concerns.

         MATTERS GOING FORWARD

         6.     First Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession
                Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 484; 7/15/19]

                Related Documents:

                A.        Joint Plan of Liquidation of the Debtors and Debtors-in-Possession Pursuant to
                          Chapter 11 of the Bankruptcy Code [D.I. 373; 5/9/19]

                B.        Disclosure Statement Under 11 U.S.C. § 1125 in Support of the Joint Plan of
                          Liquidation of the Debtors and Debtors-in-Possession Pursuant to Chapter 11 of
                          the Bankruptcy Code [D.I. 374; 5/9/19]

                C.        First Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession
                          Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 392; 5/29/19]

01:24700662.3

                                                           6
                     Case 18-12684-LSS        Doc 488     Filed 07/15/19    Page 7 of 9




                D.   Disclosure Statement Under 11 U.S.C. § 1125 in Support of the First Amended
                     Joint Plan of Liquidation of the Debtors and Debtors-in-Possession Pursuant to
                     Chapter 11 of the Bankruptcy Code [D.I. 393; 5/29/19]

                E.   Notice of Filing of Blacklines of Solicitation Versions of (I) First Amended Joint
                     Plan of Liquidation of the Debtors and Debtors-in-Possession Pursuant to Chapter
                     11 of the Bankruptcy Code and (2) Related Disclosure Statement [D.I. 394;
                     5/29/19]

                F.   Order (I) Scheduling Combined Hearing on Approval of Disclosure Statement
                     and Confirmation of Plan of Liquidation, (II) Conditionally Approving Disclosure
                     Statement, (III) Establishing Procedures for Solicitation and Tabulation of Votes
                     on Plan, and (IV) Approving Related Matters [D.I. 397; 5/29/19]

                G.   Disclosure Statement Under 11 U.S.C. § 1125 in Support of the First Amended
                     Joint Plan of Liquidation of the Debtors and Debtors-in-Possession Pursuant to
                     Chapter 11 of the Bankruptcy Code [D.I. 406; 6/3/19]

                H.   Notice of Filing of Revised Solicitation Version of Disclosure Statement Under
                     11 U.S.C. § 1125 in Support of the First Amended Joint Plan of Liquidation of the
                     Debtors and Debtors-in-Possession Pursuant to Chapter 11 of the Bankruptcy
                     Code [D.I. 407; 6/3/19]

                I.   Notice of Combined Hearing to Consider Confirmation of the Chapter 11 Plan
                     and Adequacy of the Disclosure Statement Filed by the Debtors and Related
                     Voting and Objection Deadlines [D.I. 408; 6/3/19]

                J.   Affidavit of Publication [D.I. 441; 6/14/19]

                K.   Declaration of Robert M. Flavin in Support of Confirmation of the First Amended
                     Joint Plan of Liquidation of the Debtors and Debtors in Possession Pursuant to
                     Chapter 11 of the Bankruptcy Code [D.I. 481; 7/15/19]

                L.   Declaration of Gary Barton in Support of Confirmation of the First Amended
                     Joint Plan of Liquidation of the Debtors and Debtors in Possession Pursuant to
                     Chapter 11 of the Bankruptcy Code [D.I. 482; 7/15/19]

                M.   Declaration of James Daloia of Prime Clerk LLC Regarding the Solicitation of
                     Votes and Tabulation of Ballots Cast on the First Amended Joint Plan of
                     Liquidation of the Debtors and Debtors in Possession Pursuant to Chapter 11 of
                     the Bankruptcy Code [D.I. 483; 7/15/19]

                N.   Notice of Filing of Revised First Amended Joint Plan of Liquidation of the
                     Debtors and Debtors in Possession Pursuant to Chapter 11 of the Bankruptcy
                     Code [D.I. 485; 7/15/19]

01:24700662.3

                                                      7
                      Case 18-12684-LSS           Doc 488     Filed 07/15/19      Page 8 of 9




                O.        Debtors’ Memorandum of Law in Support of Approval of Disclosure Statement
                          and Confirmation of First Amended Joint Plan of Liquidation of the Debtors and
                          Debtors in Possession Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 486;
                          7/15/19]

                P.        Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order (I)
                          Approving the Disclosure Statement Pursuant to Sections 1125 and 1126(c) of the
                          Bankruptcy Code and (II) Confirming the Chapter 11 Plan of Liquidation of
                          Fairway Energy, LP and Its Affiliated Debtors and Debtors in Possession [D.I.
                          487; 7/15/19]

                Response Deadline:              July 8, 2019 at 4:00 p.m. (ET); Extended to July 12, 2019
                                                at 4:00 p.m. (ET) for the Office of the U.S. Trustee

                Responses Received:

                Q.        Informal response from the Office of the United States Trustee

                Status:          The Debtors believe that they have resolved all issues raised by the
                                 Office of the United States Trustee. This matter is going forward.

         7.     Response to Debtors’ Objection to Claim of ISFI Constructors LLC and Cross-Motion
                for Relief from Automatic Stay to Assert Counterclaim in State Court Action [D.I. 468;
                7/8/19]

                Related Documents:

                A.        Debtors’ Objection to Claim of ISFI Constructors LLC [D.I. 439; 6/14/19]

                B.        Motion to Shorten Notice and Limit Notice Regarding Cross-Motion of ISFI
                          Constructors LLC for Relief from Automatic Stay to Assert Counterclaim in State
                          Court Action [D.I. 472; 7/8/19]

                C.        Order Shortening Notice and Limiting Notice Regarding Cross-Motion of ISFI
                          Constructors LLC for Relief from Automatic Stay to Assert Counterclaim in State
                          Court Action [D.I. 474; 7/9/19]

                D.        Notice of Cross-Motion of ISFI Constructors LLC for Relief from Automatic Stay
                          to Assert Counterclaim in State Court Action [D.I. 477; 7/9/19]

                Response Deadline:              July 15, 2019 at 4:00 p.m. (ET)

                Responses Received:

                Status:          This matter is going forward.

01:24700662.3

                                                          8
                     Case 18-12684-LSS   Doc 488        Filed 07/15/19    Page 9 of 9




         Dated: Wilmington, Delaware   HAYNES AND BOONE, LLP
                July 15, 2019          Patrick L. Hughes (admitted pro hac vice)
                                       Martha Wyrick (admitted pro hac vice)
                                       1221 McKinney Street, Suite 2100
                                       Houston, Texas 77010
                                       Telephone: (713) 547-2000
                                       Facsimile: (713) 547-2600

                                                -and-

                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       /s/ Kenneth J. Enos
                                       Edmon L. Morton (No. 3856)
                                       Kenneth J. Enos (No. 4544)
                                       Elizabeth S. Justison (No. 5911)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       ATTORNEYS FOR THE DEBTORS
                                       AND DEBTORS IN POSSESSION




01:24700662.3

                                                  9
